Citation Nr: 9927252	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-49 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
left foot.

2.  Entitlement to service connection for cardiac 
manifestations of a bicuspid aortic valve.

3.  Determination of the propriety of a noncompensable 
evaluation of bilateral hearing loss.

4.  Determination of the propriety of a 10 percent evaluation 
for residuals of a meniscectomy of the left knee with 
anterior cruciate ligament repair.

5.  Determination of the propriety of a noncompensable 
evaluation for derangement of the right knee.

6.  Determination of the propriety of a 30 percent evaluation 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota, which denied the issues on 
appeal.  The veteran, who had active service from December 
1967 to August 1969, January 1977 to April 1977, and from May 
1980 to December 1993, appealed those decisions.

In May 1999, the Board sought an expert medical opinion from 
a specialist in cardiology at a VA medical center, which was 
provided to the Board later that same month.  The appellant's 
representative was provided a copy of that medical opinion in 
June 1999, and an opportunity to respond to the results.  In 
a brief on appeal dated in June 1999, the appellant's 
representative responded to the additional information 
provided in the medical opinion.  The claim has since been 
referred to the Board for appellate review.

The issue of the determination of the propriety of a 30 
percent evaluation for PTSD is discussed in the REMAND 
portion following the ORDER below.




FINDINGS OF FACT

1.  The veteran had bilateral pes planus noted during an 
August 1987 periodic examination.  Pes planus of the left 
foot was diagnosed during an April 1994 VA examination, but 
no diagnosis of pes planus of the right foot was then made.

2.  The veteran had cardiac symptomatology during service, 
which was attributed post-service to a bicuspid aortic valve.  
A May 1999 Veterans Health Administration opinion found that 
the veteran's bicuspid aortic valve is a congenital disease.

3.  The veteran has Level I hearing in the right ear and 
Level II hearing in the left ear.

4.  X-ray evidence of degenerative changes of the left knee 
is present in the claims file.  

5.  The veteran's left knee has displayed substantially full 
range of motion throughout this claim, and atrophy of the 
left leg has been noted.  

6.  The veteran's left knee is productive of slight 
instability.

7.  The veteran's right knee is productive of credible 
complaints of pain and a noncompensable loss of range of 
motion.

8.  The veteran's right knee has never been noted to exhibit 
instability.


CONCLUSIONS OF LAW

1.  Pes planus of the left foot was incurred as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  A bicuspid aortic valve was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met at any time during the course 
of this current claim.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1-4.14, 4.87, Diagnostic Code 6100 
(1998).

4.  The criteria for a 10 percent evaluation for arthritis of 
the left knee as a residual of a meniscectomy with anterior 
cruciate ligament repair have been met effective December 18, 
1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Codes 5003-5010 (1998).

5.  The criteria for a separate 10 percent evaluation for 
instability of the left knee as residual of a meniscectomy 
with anterior cruciate ligament repair have been met 
effective December 18, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, Diagnostic Code 5257 
(1998).

6.  The criteria for a 10 percent evaluation for derangement 
of the right knee have been met effective December 18, 1993.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 
4.71a, Diagnostic Codes 5003-5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran's claims for service connection are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented 
claims which are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

I.  Pes Planus of the Left Foot

Service medical records include various periodic examinations 
conducted in March 1976, August 1979, and September 1983, 
which did not note the presence of flat feet.  (Entrance 
examinations dated immediately prior to any of the veteran's 
periods of service are not incorporated in service medical 
records.)  While an August 1987 periodic examination did note 
that the veteran had bilateral pes planus, a July 1993 
separation examination did not comment on the presence of 
flat feet.

As a result of this current claim, the veteran was provided a 
VA examination in April 1994.  The examiner who performed the 
general medical portion of the VA examination noted that the 
veteran's arches were moderately flattened in the left foot, 
and slightly less on the right.  The examiner diagnosed the 
veteran with pes planus of the left foot, but no diagnosis of 
the right foot was made.

The central rationale behind the RO's denial of service 
connection for pes planus of the left foot was that such was 
not noted in service medical records.  In light of the fact 
that such was first noted in August 1987, and that pes planus 
of the left foot was noted in April 1994, the Board finds 
that service connection for pes planus of the left foot is 
warranted.

II.  Bicuspid Aortic Valve

The veteran's service medical records reflect that in August 
1987, an echocardiogram (EKG) revealed a ventricular rate of 
53 (sinus bradycardia), which was reported to be within 
normal limits.  In preparation for arthroscopic orthopedic 
surgery in April 1989, the veteran was provided an EKG, which 
was interpreted as sinus bradycardia, although tracing was 
reported to be normal.  X-rays of the chest from April 1989 
did not reveal active cardiac disease.  On routine physical 
examination in November 1991, the veteran's heart was 
reported to be normal; his blood pressure was 118/79, and his 
pulse was then 80.

In September 1992, the veteran woke up from sleep to void.  
Shortly thereafter he had a loss of consciousness.  The 
veteran sought in-service treatment, and informed clinicians 
that he did not have aura at the time of the loss of 
consciousness.  Syncope versus a seizure disorder was then 
diagnosed, and to rule out a cardiovascular etiology, the 
veteran was referred for further testing.  In October 1992, 
the veteran was given a Holter Report, which showed that the 
veteran did not have sustained or non-sustained ventricular 
or supraventricular tachyarrhythmia.  A clinician's 
impression was that the veteran's loss of consciousness was 
probably vasovagal.  Follow-up care was not provided 
thereafter.

An EKG performed in June 1993 reported marked sinus 
bradycardia (VR=49) with "minimal voltage criteria for LVH, 
may be normal variant"; the computer-generated conclusion 
was that this was an abnormal EKG was crossed out by the 
reviewing electrocardiographer.

In April 1994, as a result of this current claim, the veteran 
was provided with a VA examination, which recorded the 
presence of a Grade II/VI systolic murmur.  The veteran 
related his single episode of syncope to the examiner, and 
the fact that after 24 hours of observation, no abnormalities 
were found.  An EKG revealed sinus bradycardia (VR=56), and 
was otherwise normal.  (LVH was not diagnosed.).  This 
resulted in a diagnosis of "[v]alvular heart lesion," and 
an EKG was requested, which was performed in March 1995.  The 
veteran was then diagnosed with a bicuspid aortic valve with 
thin leaflets and abnormal Doppler.  Subsequent diagnoses are 
substantially the same, and do include one opinion, from 
September 1997, reflect a diagnosis of bicuspid aortic valve 
with mild aortic stenosis and mild aortic insufficiency.  
That examiner found that this was a congenital lesion.

Developmental or congenital defects are not service-
connectable.  See 38 C.F.R. §§ 3.303 (c), 4.9 (1998).  The 
central rationale behind the RO denial of service connection 
was that the veteran's bicuspid aortic valve is a congenital 
defect.  However, the United States Court of Veterans 
Appeals, (now Court of Appeals for Veterans Claims (Court)) 
has distinguished heart defects that are congenital in origin 
from heart diseases that are congenital.  The former is not 
amenable to service connection but that latter are subject to 
service connection.  Monroe v. Brown, 4 Vet. App. 513, 516 
(1993).  Thus, the central issue in this claim is whether the 
veteran's bicuspid aortic valve is a congenital defect or 
congenital disease.

As noted above, the Board sought a Veterans Health 
Administration (VHA) opinion in May 1999.  The Court has held 
that the Board's decision to adopt an independent medical 
expert's opinion may satisfy the duty to provide a veteran 
with adequate reasons for its decision, where the expert has 
fairly considered the material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).

The VA physician who drafted the resulting May 1999 opinion 
had the opportunity to review the veteran's claims file in 
great detail.  He explained that the normal aortic valve is 
tricuspid, with three commissures separating the cusps.  He 
continued that a bicuspid valve is a congenital condition and 
in general is considered a disease.  The VA physician further 
noted that about one-third of those with a bicuspid aortic 
valve do not suffer from adverse consequences, and that it 
would be most accurate to characterize the condition for them 
as a defect.  For those who do suffer from adverse 
consequence, the condition would be best characterized as a 
disease.  The author then applied these principles to the 
veteran, summarizing that as the veteran now has 
manifestations of the bicuspid aortic valve, it would be most 
accurate to characterize his condition as a disease.

It is not in dispute that the veteran had cardiac 
manifestations during service, that post-service a bicuspid 
aortic valve has been named as the culprit, and that the 
bicuspid aortic valve has been declared a disease entity in 
the veteran's case.  In light of the above, the Board finds 
that service connection is warranted for a bicuspid aortic 
valve.

Evaluations

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in disability is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.  The 
RO received the veteran's initial claim for service 
connection in July 1993, and the record reveals that the 
veteran separated from active service on December 17, 1993.  
The initial rating decision has been challenged, and thus the 
possibility of staged ratings must be considered.

I.  Bilateral Hearing Loss

In April 1994, as a result of this claim, the veteran was 
provided a VA audiological examination to evaluate the extent 
of his hearing loss.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
35
LEFT
0
0
5
55
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

In February 1995, the veteran was again provided a VA 
audiological examination to measure the extent of hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
40
LEFT
0
5
25
55/60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

In May 1995, the veteran was again provided an audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
35
LEFT
5
5
15
60
70

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  The average pure tone threshold in the 
right ear was 13 decibels and 38 decibels in the left ear.

The veteran was provided his last VA audiological examination 
in September 1997.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
60
LEFT
5
5
15
60
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 90 percent in the left ear.  
The average pure tone threshold in the right ear was 23 
decibels and 39 decibels in the left ear.

In evaluating service connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board would note 
that the VA audiological examinations conducted prior to the 
September 1997 VA examination apparently showed better 
hearing acuity than that shown in September 1997. 

During the course of this claim, the VA made changes in the 
Schedule for Rating Disabilities pertaining to diseases of 
the ear, including hearing loss.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  However, as to evaluating service-connected 
hearing loss, these changes are nonsubstantive, and in this 
particular claim, the changed regulations mirror the criteria 
for the previous Schedule for Rating Disabilities.

In this claim, the veteran exhibits level I hearing in his 
right ear, and level II hearing in his left ear, applying the 
results of his September 1997 VA audiological examination to 
38 C.F.R. § 4.87, Tables VI and VII.  Such is evaluated as 
noncompensable for VA rating purposes.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 
(1998).  As the veteran's bilateral hearing loss did not rise 
to the level of a compensable evaluation at the time of the 
most recent VA examination, which showed further decreases in 
hearing acuity from that shown earlier, then it naturally 
follows that a compensable evaluation would not be warranted 
for higher levels of hearing acuity noted earlier.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for the veteran's bilateral hearing loss at any 
time during the pendency of this claim.


II.  Knees

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  Plate II 
incorporated in 38 C.F.R. § 4.71a illustrates that normal 
range of motion of the knee is zero degrees of extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (1998).

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and post-traumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

For the reasons that follow, the Board finds that the 
veteran's level of disability attributable to his knees has 
remained substantially static throughout this claim, and thus 
staged ratings, as contemplated under a Fenderson analysis, 
are not warranted.

A.  Left Knee

In September 1992, while playing with his nephew, the veteran 
injured his left knee.  Arthroscopic surgery was performed 
the following month.  

In April 1994, the veteran was provided a VA examination.  
The veteran related relevant medical history regarding his 
knees, and said that more recently, he had constant pain in 
his left knee.  The veteran also related that he could not 
squat because of bilateral knee pain.  Objectively, the right 
knee was 42 centimeters in diameter, while the left knee was 
39 centimeters in diameter.  Crepitation was present 
bilaterally, but somewhat more pronounced on the right.  
Range of motion of both lower extremities was to 135 degrees 
of flexion.  X-rays taken in May 1994 in conjunction with the 
examination did not reflect fractures, dislocation or 
significant degenerative changes in either knee.

In October 1996, the veteran was provided another VA 
examination of his knees.  The examiner reviewed the 
veteran's claims file and relevant history.  The veteran 
reported that he had recently been having occasional pain at 
night, as well as intermittent pain during the day.  The 
veteran did not report any swelling of his left knee, and he 
denied using medication to control pain.  The examiner stated 
that on objective examination the veteran could ambulate 
normally, but he did have some trouble arising out of a 
chair.  Well-healed puncture marks on the knees were 
observed, but there was no evidence of warmth, erythema or 
effusion present in the knees.  Tenderness was noted in the 
left knee, but not in the right knee.  Marked crepitus in the 
right knee, with a lesser amount of crepitus in the left knee 
was also noted.  Range of motion was from zero to 120 degrees 
bilaterally, with no obvious signs of discomfort.  There was 
no evidence of instability bilaterally with forced varus and 
valgus maneuvers, but there was some evidence of instability 
with forced anterior motion in the left knee.  There was a 
positive Lachmann's sign and positive drawer sign in the left 
knee.  The examiner referred to a September 1995 X-ray report 
which noted the presence of degenerative spurring on the 
left.  An X-ray of his left knee taken in conjunction with 
the October 1996 examination noted probable multipartite 
patella was seen, and an old ununited fracture could not be 
excluded.

In December 1996, the veteran was provided another VA 
examination of his knees.  At that time, the range of motion 
of the veteran's left knee was from zero to 130 degrees, with 
pain reported by the veteran on motion, full extension and 
full flexion.  Marked crepitus of the left knee was also 
noted, but there was no instability of the left knee.  Some 
deformity of the left knee was also observed.

In September 1997, the veteran was again provided a VA 
examination to determine the level of disability attributable 
to his knees.  The veteran again had complaints of left knee 
pain.  Range of motion of the left knee was described as 
full, but his patella was hypermobile.  There was no grind or 
crepitus, and no evidence of instability of the left knee.  
X-rays did not reflect significant changes from that seen on 
prior X-rays.  

The RO has assigned a 10 percent disability evaluation to the 
veteran's left knee disorder under Diagnostic Code 5259, 
which evaluates residuals of removal of semilunar cartilage.  
The 10 percent evaluation is the only evaluation available 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1998).  As such, the Board will consider the 
potential applicability of other diagnostic codes.

Diagnostic Code 5003 evaluates degenerative arthritis 
established by X-ray findings.  In turn, that code provides 
that degenerative arthritis is to be evaluated on the basis 
of limitation of motion.  However, when limitation of motion 
is noncompensable, a 10 percent evaluation is to be assigned 
for each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Diagnostic 
Codes 5260 provides that a compensable loss of flexion is 45 
degrees or less, whereas Diagnostic Code 5261 provides that a 
compensable loss of extension is 10 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  In 
addition, Diagnostic Code 5257 evaluates other impairment of 
the knee, and provides that slight recurrent subluxation or 
lateral instability warrants a 10 percent disability 
evaluation, while a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability.  
Severe instability or lateral instability would warrant a 30 
percent evaluation, the highest evaluation under this 
diagnostic code.

In light of the above, the Board finds that a 10 percent 
evaluation is warranted for arthritis of the left knee under 
Diagnostic Code 5003, and a separate 10 percent evaluation is 
warranted under Diagnostic Code 5257, under the auspices of 
VAOPGCPREC 23-97 and 9-98.  In this regard, the Board would 
note that the veteran's objective loss of range of motion of 
the left leg does not necessarily rise to a compensable 
level.  However, in light of X-ray evidence that showed 
degenerative spurring in September 1995, and as the veteran 
did show some atrophy in April 1994, a 10 percent evaluation 
is warranted under Diagnostic Code 5003.  Likewise, as the 
veteran showed some evidence of instability in October 1996, 
the Board finds that a separate 10 percent evaluation is 
warranted under Diagnostic Code 5257.  However, as the 
veteran has shown otherwise full range of motion in the left 
knee during the claim, and has never displayed instability 
that could be characterized as moderate, the Board finds that 
higher evaluations are not warranted under either Diagnostic 
Code 5003 or Diagnostic Code 5257.

B.  Right Knee

In April 1989, the veteran underwent arthroscopic surgery on 
his right knee as a result of a small tear on the medial 
meniscus of the posterior horn.  The veteran was diagnosed 
with degenerative joint disease of the right knee at that 
time.

Evidence dated throughout this claim pertaining to the right 
knee is discussed above in some detail, and thus will not be 
related again.  As with the left knee, separate ratings could 
be assigned for both arthritis and lateral instability.  The 
RO has found that the veteran's right knee is noncompensably 
disabling under Diagnostic Code 5257.  However, the evidence 
obtained during the pendency of this claim does not reflect 
that the veteran has suffered from lateral instability, and 
thus the Board finds that Diagnostic Code 5257 is not the 
most appropriate upon which to evaluate this disability.  In 
this respect, as the veteran's right knee disorder has been 
characterized as arthritis in April 1989, the Board finds 
that Diagnostic Code 5003 is the more appropriate diagnostic 
code to evaluate the veteran's right knee disability.

Ultimately, the evidence shows that the veteran's right knee 
had substantially full range of motion throughout his claim.  
The record does not contain evidence of atrophy.  However, 
the veteran could not fully squat in April 1994, and he did 
report intermittent daily pain at the time of an October 1996 
VA examination.  In light of credible complaints of pain, the 
Board finds that a 10 percent evaluation is warranted for the 
veteran's right knee disorder under Diagnostic Code 5003.  
However, in the absence of instability, the Board finds that 
a separate compensable evaluation is not warranted under 
Diagnostic Code 5257.

III.

The Board has also considered the complete history of the 
disabilities in question, as well as the current clinical 
manifestations and the effect that the veteran's bilateral 
hearing loss and bilateral knee disorders may have on this 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  
Additionally, the Board has considered the holding in DeLuca 
v. Brown, where the Court held that functional loss due to 
pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this respect, the above decision specifically 
found that the veteran's complaints of knee pain warranted 
separate compensable evaluations for each knee, particularly 
in light of the atrophy noted in the left leg.  Similarly, 
the Board would also point out that the Court has held that 
sections 4.40 and 4.45, with respect to pain, are not 
applicable to ratings under Diagnostic Code 5257, because 
this Code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service 
connected disabilities have resulted in marked interference 
with his employment (that is, beyond that contemplated by the 
schedular evaluations) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for pes planus of the left foot is 
granted.

Service connection for a bicuspid aortic valve is granted.

A compensable evaluation for bilateral hearing loss is 
denied.

Subject to the laws governing monetary payments, a 10 percent 
disability evaluation is assigned for arthritis as a residual 
of a meniscectomy of the left knee with anterior cruciate 
ligament repair, effective December 18, 1993.

Subject to the laws governing monetary payments, a separate 
10 percent disability evaluation is assigned instability as a 
residual of a meniscectomy of the left knee with anterior 
cruciate ligament repair, effective December 18, 1993.

Subject to the laws governing monetary payments, a 10 percent 
disability evaluation is assigned to the veteran's 
derangement of the right knee from December 18, 1993.


REMAND

In August 1994, the RO denied service connection for PTSD, 
and the veteran thereafter filed a notice of disagreement 
with that denial.  A statement of the case was issued on that 
issue, along with several others, in October 1994, and the 
veteran perfected his appeal with respect to service 
connection in a VA Form 9, received by the RO in December 
1994.  In March 1995, after receiving additional evidence, 
the RO granted service connection for PTSD, and assigned a 10 
percent disability evaluation for such.  The RO informed the 
veteran of this decision, as well as appellate rights, in 
correspondence dated March 29, 1995, and the veteran filed a 
notice of disagreement with the disability evaluation 
assigned in April 1995.

In June 1995, the RO included the issue of the evaluation of 
PTSD in a supplemental statement of the case.  In the 
accompanying cover letter, the RO informed the veteran that 
if the supplemental statement of the case contained an issue 
not included in the substantive appeal, then he was required 
to perfect the additional issue within 60 days.  In August 
1995, the veteran responded with further arguments regarding 
his claim for service connection for his bicuspid aortic 
valve, but that statement contained no reference to the PTSD 
evaluation.  In August 1996, the veteran's representative 
submitted a VA Form 646.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction, the RO, mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (1998).

In Grantham v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that it is clear 
that the RO's first decision regarding a claim for benefits 
might not resolve, or even address, all necessary elements of 
the application for benefits.  In that case, the RO's first 
decision found that the appellant's condition was not 
service-connected, and therefore the decision never reached 
the down-stream question concerning compensation level.  
Rather, the issue of compensation level is based on an 
entirely new appeal.  Grantham v. Brown, 114 F.3d 1156, 1157-
58 (Fed.Cir. 1997).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, the veteran must have submitted 
a substantive appeal on or before March 29, 1996, one year 
from the date he was informed of the underlying March 1995 
rating decision that granted service connection.  To date, 
nothing subsequent to the June 1995 supplemental statement of 
the case can be construed as a timely substantive appeal.

During the pendency of this appeal, the Court held that the 
Board may not, sua sponte, decline jurisdiction when a 
veteran fails to timely file a notice of disagreement.  Marsh 
v. West, 11 Vet. App. 468 (1998).  The Court found that for 
the Board to decline jurisdiction without first providing the 
veteran with notice and an opportunity to be heard would 
violate due process rights.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds that a reasonable analogy 
can now be drawn when, as here, the veteran did not 
apparently file a timely Substantive Appeal.  

In light of the recent Court decision in Marsh, the Board has 
no choice to REMAND this claim to the RO for the following 
action:

The RO is requested to adjudicate whether 
the veteran filed a timely substantive 
appeal of the March 1995 rating decision, 
applying 38 U.S.C.A. § 7105(d) (West 
1991) and 38 C.F.R. §§ 19.34, 20.302(b) 
(1998) to the facts of this case.  
Thereafter, the RO is requested to 
provide the veteran and his 
representative with notice of its 
decision, as well as the opportunity to 
respond.  Thereafter, the RO is requested 
to return the claim to the Board for 
appellate review.

This REMAND is for the purpose of clarifying a procedural 
defect.  No action is required of the veteran until he is 
otherwise notified by the RO.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

